





Exhibit 10.27


FOSSIL GROUP, INC.
2016 LONG-TERM INCENTIVE PLAN


The Fossil Group, Inc. 2016 Long-Term Incentive Plan (the “Plan”) was adopted by
the Board of Directors of Fossil Group, Inc., a Delaware corporation (the
“Company”), effective as of March 15, 2016 (the “Effective Date”), subject to
approval by the Company’s stockholders.




ARTICLE 1
PURPOSE


The purpose of the Plan is to attract and retain the services of key employees,
key contractors and Outside Directors of the Company and its Subsidiaries and to
provide such persons with a proprietary interest in the Company through the
granting of incentive stock options, nonqualified stock options, stock
appreciation rights, restricted stock, restricted stock units, performance
awards, dividend equivalent rights, and other awards, whether granted singly, or
in combination, or in tandem, that will


(a)    increase the interest of such persons in the Company’s welfare;


(b)    furnish an incentive to such persons to continue their services for the
Company or its Subsidiaries; and


(c)    provide a means through which the Company may attract able persons as
Employees, Contractors and Outside Directors.


With respect to Reporting Participants, the Plan and all transactions under the
Plan are intended to comply with all applicable conditions of Rule 16b-3
promulgated under the Exchange Act. To the extent any provision of the Plan or
action by the Committee fails to so comply, such provision or action shall be
deemed null and void ab initio, to the extent permitted by law and deemed
advisable by the Committee.




ARTICLE 2
DEFINITIONS


For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:


2.1    “Applicable Law” means all legal requirements relating to the
administration of equity incentive plans and the issuance and distribution of
shares of Common Stock, if any, under applicable corporate laws, applicable
securities laws, the rules of any exchange or inter-dealer quotation system upon
which the Company’s securities are listed or quoted, the rules of any foreign
jurisdiction applicable to Incentives granted to residents therein, and any
other applicable law, rule or restriction.
2.2    “Authorized Officer” is defined in Section 3.2(b) hereof.
2.3    “Award” means the grant of any Incentive Stock Option, Nonqualified Stock
Option, Restricted Stock, SAR, Restricted Stock Units, Performance Award,
Dividend Equivalent Right or Other Award, whether granted singly or in
combination or in tandem (each individually referred to herein as an
“Incentive”).







--------------------------------------------------------------------------------





2.4    “Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.
2.5    “Award Period” means the period set forth in the Award Agreement during
which one or more Incentives granted under an Award may be exercised.
2.6    “Board” means the board of directors of the Company.
2.7    “Change in Control” means the occurrence of the event set forth in any
one of the following paragraphs, except as otherwise provided herein:
(i)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, or if such Person is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s outstanding securities as of the date the
particular Award is granted, such person becomes the Beneficial owner, directly
or indirectly, of the combined voting power of additional securities
representing 10% or more of the Company’s then outstanding securities, excluding
any Person who becomes such a Beneficial Owner in connection with a transaction
described in clause (i) of paragraph (iii) below; or


(ii)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date
of this Plan, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least a majority of the directors then still in
office who either were directors on the Effective Date of this Plan or whose
appointment, election or nomination for election was previously so approved or
recommended; or


(iii)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities; or


(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.


For purposes hereof:


“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.





--------------------------------------------------------------------------------







“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


The provisions of this Section 2.7 shall be interpreted in accordance with the
requirements of Section 409A of the Code and the Final Treasury Regulations
issued thereunder, it being the intent of the parties that this Section 2.7
shall be compliance with the requirements of said Code Section and said
Regulations.


2.8    “Claims” means any claim, liability or obligation of any nature, arising
out of or relating to this Plan or an alleged breach of this Plan, or an Award
Agreement.
2.9    “Code” means the Internal Revenue Code of 1986, as amended.
2.10    “Committee” means the Compensation Committee of the Board.
2.11    “Common Stock” means the common stock, par value $0.01 per share, which
the Company is currently authorized to issue or may in the future be authorized
to issue, or any securities into which or for which the common stock of the
Company may be converted or exchanged, as the case may be, pursuant to the terms
of this Plan.
2.12    “Company” means Fossil Group, Inc. a Delaware corporation, and any
successor entity.
2.13    “Contractor” means any natural person, who is not an Employee, rendering
bona fide services to the Company or a Subsidiary, with compensation, pursuant
to a written independent contractor agreement between such person and the
Company or a Subsidiary, provided that such services are not rendered in
connection with the offer or sale of securities in a capital raising transaction
and do not directly or indirectly promote or maintain a market for the Company’s
securities.
2.14    “Corporation” means any entity that (i) is defined as a corporation
under Section 7701 of the Code and (ii) is the Company or is in an unbroken
chain of corporations (other than the Company) beginning with the Company, if
each of the corporations other than the last corporation in the unbroken chain
owns stock possessing a majority of the total combined voting power of all
classes of stock in one of the other corporations in the chain. For purposes of
clause (ii) hereof, an entity shall be treated as a “corporation” if it
satisfies the definition of a corporation under Section 7701 of the Code.
2.15    “Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement; provided, however,
that solely for purposes of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder, the Date of Grant of an Award shall be the
date of stockholder approval of the Plan if such date is later than the
effective date of such Award as set forth in the Award Agreement.
2.16    “Dividend Equivalent Right” means the right of the holder thereof to
receive credits based on the cash dividends that would have been paid on the
shares of Common Stock specified in the Award if such shares were held by the
Participant to whom the Award is made.
2.17    “Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company provided, however, in the
case of individuals whose employment status, by virtue of their employer or
residence, is not determined under Section 3401(c) of the Code, “Employee” shall
mean an individual treated as an employee for local payroll tax or employment
purposes by the applicable employer for the relevant period.





--------------------------------------------------------------------------------





2.18    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
2.19    “Exercise Date” is defined in Section 9.3(b) below.
2.20    “Exercise Notice” is defined in Section 9.3(b) below.
2.21    “Executive Officer” means an officer of the Company or a Subsidiary
subject to Section 16 of the Exchange Act or a “covered employee” as defined in
Section 162(m)(3) of the Code.
2.22    “Exempt Shares” means shares of Common Stock designated as “Exempt
Shares” pursuant to Section 5.1(b).
2.23    “Fair Market Value” means, as of a particular date, (a) if the shares of
Common Stock are listed or quoted on any established national securities
exchange, the arithmetic mean of the high and low prices per share of the Common
Stock on the particular date (or, if the particular date is not a trading day,
the arithmetic mean of the high and low prices per share of the Common Stock
immediately preceding such particular date), determined in accordance with the
requirements of Section 422 of the Code (to the extent Incentive Stock Options
are granted) and/or Section 409A of the Code and the regulations and other
guidance issued thereunder; or (b) if the shares of Common Stock are not so
listed or quoted, such amount as may be determined by the Committee (acting on
the advice of an Independent Third Party, should the Committee elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Common Stock. Notwithstanding
the foregoing provisions of this Section 2.23, to the extent an Award is
intended to be in compliance with some or all of the requirements of Section
409A of the Code, “Fair Market Value” for purposes of the Plan and any Award
shall be the definition provided for under Section 409A of the Code and Section
1.409A-1(b)(5)(iv) of the regulations issued thereunder or any successor
provision thereto.
2.24    “Full Value Award” means any Award with a net benefit to the
Participant, without regard to any restrictions such as those described in
Section 6.4(b), equal to the aggregate Fair Market Value of the total shares of
Common Stock subject to the Award. Full Value Awards include Restricted Stock
and Restricted Stock Units, but do not include Stock Options and SARs.
2.25    “Immediate Family Members” is defined in Section 16.8 hereof.
2.26    “Incentive” is defined in Section 2.1 hereof.
2.27    “Incentive Stock Option” means an incentive stock option within the
meaning of Section 422 of the Code, granted pursuant to this Plan. For purposes
of clarity, Employees of Fossil Partners, L.P., Outside Directors, and
Contractors are not eligible to receive Incentive Stock Options.
2.28    “Independent Third Party” means an individual or entity independent of
the Company having experience in providing investment banking or similar
appraisal or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Committee may
utilize one or more Independent Third Parties.
2.29    “Nonqualified Stock Option” means a nonqualified stock option, granted
pursuant to this Plan, which is not an Incentive Stock Option.
2.30    “Option Price” means the price which must be paid by a Participant upon
exercise of a Stock Option to purchase a share of Common Stock.
2.31    “Other Award” means an Award issued pursuant to Section 6.9 hereof.
2.32    “Outside Director” means a director of the Company who is not an
Employee or Contractor.





--------------------------------------------------------------------------------





2.33    “Participant” means an Employee, Contractor or Outside Director to whom
an Award is granted under this Plan.
2.34    “Performance Award” means an Award hereunder of cash, shares of Common
Stock, units or rights based upon, payable in, or otherwise related to, Common
Stock pursuant to Section 6.7 hereof.
2.35    “Performance Goal” means any of the goals set forth in Section 6.10
hereof.
2.36    “Plan” means this Fossil Group, Inc. 2016 Long-Term Incentive Plan, as
amended from time to time.
2.37    “Reporting Participant” means a Participant who is subject to the
reporting requirements of Section 16 of the Exchange Act.
2.38    “Restricted Stock” means shares of Common Stock issued or transferred to
a Participant pursuant to Section 6.4 of this Plan which are subject to
restrictions or limitations set forth in this Plan and in the related Award
Agreement.
2.39    “Restricted Stock Units” means units awarded to Participants pursuant to
Section 6.6 hereof, which are convertible into Common Stock at such time as such
units are no longer subject to restrictions as established by the Committee.
2.40    “Restriction Period” is defined in Section 6.4(b)(i) hereof.
2.41    “Retirement” means any Termination of Service solely due to retirement
upon or after attainment of age sixty-five (65), or permitted early retirement
as determined by the Committee, provided, however, in the case of Participants
who reside in the European Economic Area, “Retirement” shall mean any
Termination of Service as of a date they are eligible for mandatory retirement
benefits under local law, without regard to age.
2.42    “SAR” or “Stock Appreciation Right” means the right to receive an
amount, in cash and/or Common Stock, equal to the excess of the Fair Market
Value of a specified number of shares of Common Stock as of the date the SAR is
exercised (or, as provided in the Award Agreement, converted) over the SAR Price
for such shares.
2.43    “SAR Price” means the exercise price or conversion price of each share
of Common Stock covered by a SAR, determined on the Date of Grant of the SAR.
2.44    “Spread” is defined in Section 13.4(b) hereof.
2.45    “Stock Option” means a Nonqualified Stock Option or an Incentive Stock
Option.
2.46    “Subsidiary” means (i) any corporation in an unbroken chain of
corporations beginning with the Company, if each of the corporations other than
the last corporation in the unbroken chain owns stock possessing a majority of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, (ii) any limited partnership, if the Company or any
corporation described in item (i) above owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any corporation listed in item (i)
above or any limited partnership listed in item (ii) above. “Subsidiaries” means
more than one of any such corporations, limited partnerships, partnerships or
limited liability companies. Notwithstanding the foregoing, an entity shall not
be a “Subsidiary” for purposes of this Plan, unless at least twenty-five percent
(25%) of such entity’s Voting Equity is owned either directly or indirectly by
the Company.
2.47    “Tenure Award” means an Award hereunder of cash, shares of Common Stock,
units or rights based upon, payable in, or otherwise related to, Common Stock
that vests over time based upon the Participant’s continued employment with or
service to the Company or its Subsidiaries.





--------------------------------------------------------------------------------





2.48    “Termination of Service” occurs when a Participant who is (i) an
Employee of the Company or any Subsidiary ceases to provide active service as an
Employee of the Company and its Subsidiaries, for any reason, (ii) a Contractor
of the Company or any Subsidiary ceases to serve as a Contractor of the Company
and its Subsidiaries, for any reason; or (iii) an Outside Director of the
Company or a Subsidiary ceases to serve as a director of the Company and its
Subsidiaries for any reason. Except as may be necessary or desirable to comply
with applicable federal or state law, a “Termination of Service” shall not be
deemed to have occurred when a Participant who is an Employee becomes an Outside
Director or vice versa, or when a Participant who is serving in two capacities
(i.e., both an Employee and a director) ceases to serve in one of those
capacities (i.e., serves only as a director and not as an Employee); provided,
however, a “Termination of Service” shall be deemed to have occurred if a
Participant who is serving as an Employee becomes a Contractor, or vice versa,
or when an Outside Director ceases to be an Outside Director and becomes a
Contractor, unless otherwise specifically provided in the applicable award
agreement. If, however, a Participant who is an Employee and who has an
Incentive Stock Option ceases to be an Employee but does not suffer a
Termination of Service, and if that Participant does not exercise the Incentive
Stock Option within the time required under Section 422 of the Code upon ceasing
to be an Employee, the Incentive Stock Option shall thereafter become a
Nonqualified Stock Option. Notwithstanding the foregoing provisions of this
Section 2.48, in the event an Award issued under the Plan is subject to Section
409A of the Code, then, in lieu of the foregoing definition and to the extent
necessary to comply with the requirements of Section 409A of the Code, the
definition of “Termination of Service” for purposes of such Award shall be the
definition of “separation from service” provided for under Section 409A of the
Code and the regulations or other guidance issued thereunder.
2.49    “Total and Permanent Disability” means a Participant is qualified for
long-term disability benefits under the Company’s or Subsidiary’s disability
plan or insurance policy or under applicable non‑U.S. law; or, if no such plan,
policy or law is then in existence or if the Participant is not eligible to
participate in such plan or policy, that the Participant, because of a physical
or mental condition resulting from bodily injury, disease, or mental disorder,
is unable to perform his or her duties of employment for a period of six (6)
continuous months, as determined in good faith by the Committee, based upon
medical reports or other evidence satisfactory to the Committee; provided that,
with respect to any Incentive Stock Option, Total and Permanent Disability shall
have the meaning given it under the rules governing Incentive Stock Options
under the Code. Notwithstanding the foregoing provisions of this Section 2.49,
in the event an Award issued under the Plan is subject to Section 409A of the
Code, then, in lieu of the foregoing definition and to the extent necessary to
comply with the requirements of Section 409A of the Code, the definition of
“Total and Permanent Disability” for purposes of such Award shall be the
definition of “disability” provided for under Section 409A of the Code and the
regulations or other guidance issued thereunder.
2.50    “Voting Equity” means the shares or other equity interests of an entity
that has the right to vote generally on matters submitted to a vote of the
owners of such entity.




ARTICLE 3
ADMINISTRATION


3.1    General Administration; Establishment of Committee. Subject to the terms
of this Article 3, the Plan shall be administered by the Committee. The
Committee shall consist of not fewer than two persons. Any member of the
Committee may be removed at any time, with or without cause, by resolution of
the Board. Any vacancy occurring in the membership of the Committee may be
filled by appointment by the Board. At any time there is no Committee to
administer the Plan, any references in this Plan to the Committee shall be
deemed to refer to the Board.


Membership on the Committee shall be limited to those members of the Board who
are “outside directors” under Section 162(m) of the Code and “non-employee
directors” as defined in Rule 16b-3 promulgated under the Exchange Act. The
Committee shall select one of its members to act as its Chairman. A majority of
the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.







--------------------------------------------------------------------------------





3.2    Designation of Participants and Awards.


(a)    The Committee shall determine and designate from time to time the
eligible persons to whom Awards will be granted and shall set forth in each
related Award Agreement, where applicable, the Award Period, the Date of Grant,
and such other terms, provisions, limitations, and performance requirements, as
are approved by the Committee, but not inconsistent with the Plan. The Committee
shall determine whether an Award shall include one type of Incentive or two or
more Incentives granted in combination or two or more Incentives granted in
tandem (that is, a joint grant where exercise of one Incentive results in
cancellation of all or a portion of the other Incentive) and shall determine,
where applicable, whether the requirements of Section 162(m) of the Code shall
apply to an Award to be granted to an Executive Officer. Although the members of
the Committee shall be eligible to receive Awards, all decisions with respect to
any Award, and the terms and conditions thereof, to be granted under the Plan to
any member of the Committee shall be made solely and exclusively by the other
members of the Committee, or if such member is the only member of the Committee,
by the Board.


(b)    Notwithstanding Section 3.2(a), to the extent permitted by Applicable
Law, the Committee may, in its discretion and by a resolution adopted by the
Committee, authorize one or more officers of the Company (an “Authorized
Officer”) to (i) designate one or more Employees or Contractors as eligible
persons to whom Stock Options or SARs will be granted under the Plan and (ii)
determine the number of shares of Common Stock that will be subject to such
Stock Options or SARs; provided, however, that the resolution of the Committee
granting such authority shall (x) specify the total number of shares of Common
Stock that may be made subject to the Stock Options or SARs, (y) set forth the
price or prices (or a formula by which such price or prices may be determined)
to be paid for the purchase of the Common Stock subject to such Stock Options or
SARs, and (z) not authorize an officer to designate himself as a recipient of
any Stock Options or SARs.


3.3    Authority of the Committee. The Committee, in its discretion, shall (i)
interpret the Plan and Award Agreements, (ii) prescribe, amend, and rescind any
rules, regulations and sub‑plans (including sub-plans for Awards made to
Participants who are not resident in the United States), as necessary or
appropriate for the administration of the Plan, to obtain favorable tax
treatment for the Awards or to ensure compliance with securities laws, (iii)
establish performance goals for an Award and certify the extent of their
achievement, and (iv) make such other determinations or certifications and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.
The Committee’s discretion set forth herein shall not be limited by any
provision of the Plan, including any provision which by its terms is applicable
notwithstanding any other provision of the Plan to the contrary.


The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.


With respect to restrictions in the Plan that are based on the requirements of
Rule 16b‑3 promulgated under the Exchange Act, Section 162(m) of the Code,
Section 422 of the Code, the rules of any exchange or inter-dealer quotation
system upon which the Company’s securities are listed or quoted, or any other
Applicable Law, to the extent that any such restrictions are no longer required
by Applicable Law in order for an Award to comply with such Applicable Law, the
Committee shall have the sole discretion and authority to grant Awards that are
not subject to such formerly-mandated restrictions and/or to waive any such
formerly-mandated restrictions with respect to outstanding Awards.




ARTICLE 4
ELIGIBILITY


Any Employee (including an Employee who is also a director or an officer),
Contractor or Outside Director of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of Fossil Group, Inc.





--------------------------------------------------------------------------------





and its Subsidiaries (excluding Subsidiaries that are not corporations or that
are less than fifty percent (50%) owned subsidiaries) shall be eligible to
receive Incentive Stock Options For purposes of clarity, Employees of Fossil
Partners, L.P., Contractors and Outside Directors are not eligible to receive
Incentive Stock Options. The Committee, upon its own action, may grant, but
shall not be required to grant, an Award to any Employee, Contractor or Outside
Director of the Company or any Subsidiary. Awards may be granted by the
Committee at any time and from time to time to new Participants, or to then
Participants, or to a greater or lesser number of Participants, and may include
or exclude previous Participants, as the Committee shall determine. Except as
required by this Plan, Awards granted at different times need not contain
similar provisions. The Committee’s determinations under the Plan (including
without limitation determinations of which Employees, Contractors or Outside
Directors, if any, are to receive Awards, the form, amount and timing of such
Awards, the terms and provisions of such Awards and the agreements evidencing
same) need not be uniform and may be made by it selectively among Participants
who receive, or are eligible to receive, Awards under the Plan.




ARTICLE 5
SHARES SUBJECT TO PLAN


5.1    Number Available for Awards.


(a)    Subject to adjustment as provided in Articles 11 and 12, the maximum
number of shares of Common Stock that may be delivered pursuant to Awards
granted under the Plan is an aggregate of 3,000,000, 100% of which may be
delivered pursuant to Incentive Stock Options. Subject to adjustment pursuant to
Articles 11 and 12, the maximum number of shares of Common Stock with respect to
which Stock Options or SARs may be granted to any Executive Officer during any
calendar year is 250,000 shares of Common Stock. Shares to be issued may be made
available from authorized but unissued Common Stock, Common Stock held by the
Company in its treasury, or Common Stock purchased by the Company on the open
market or otherwise. During the term of this Plan, the Company will at all times
reserve and keep available the number of shares of Common Stock that shall be
sufficient to satisfy the requirements of this Plan.


(b)    Exempt Shares. No more than ten percent (10%) of the shares of Common
Stock that may be delivered pursuant to Awards under Section 5.1(a) may be
shares designated as “Exempt Shares.”


5.2    Reuse of Shares. To the extent that any Award under this Plan shall be
forfeited, shall expire or be canceled, in whole or in part, then the number of
shares of Common Stock covered by the Award or stock option so forfeited,
expired or canceled may again be awarded pursuant to the provisions of this
Plan. Awards that may be satisfied either by the issuance of shares of Common
Stock or by cash or other consideration shall be counted against the maximum
number of shares of Common Stock that may be issued under this Plan only during
the period that the Award is outstanding or to the extent the Award is
ultimately satisfied by the issuance of shares of Common Stock. Shares of Common
Stock otherwise deliverable pursuant to an Award that are withheld upon exercise
or vesting of an Award for purposes of paying the exercise price or tax
withholdings shall be treated as delivered to the Participant and shall be
counted against the maximum number of shares of Common Stock that may be issued
under this Plan. Awards will not reduce the number of shares of Common Stock
that may be issued pursuant to this Plan if the settlement of the Award will not
require the issuance of shares of Common Stock, as, for example, a SAR that can
be satisfied only by the payment of cash. Notwithstanding any provisions of the
Plan to the contrary, only shares forfeited back to the Company or shares
canceled on account of termination, expiration or lapse of an Award, shall again
be available for grant of Incentive Stock Options under the Plan, but shall not
increase the maximum number of shares described in Section 5.1 above as the
maximum number of shares of Common Stock that may be delivered pursuant to
Incentive Stock Options.









--------------------------------------------------------------------------------





ARTICLE 6
GRANT OF AWARDS


6.1    In General.


(a)    The grant of an Award shall be authorized by the Committee and shall be
evidenced by an Award Agreement setting forth the Incentive or Incentives being
granted, the total number of shares of Common Stock subject to the Incentive(s),
the Option Price (if applicable), the Award Period, the Date of Grant, and such
other terms, provisions, limitations, and performance objectives, as are
approved by the Committee, but (i) not inconsistent with the Plan, (ii) to the
extent an Award issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder, and (iii) to the extent the
Committee determines that an Award shall comply with the requirements of Section
162(m) of the Code, in compliance with the applicable requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder. The
Company shall execute an Award Agreement with a Participant after the Committee
approves the issuance of an Award. Any Award granted pursuant to this Plan must
be granted within ten (10) years of the date of adoption of this Plan. The Plan
shall be submitted to the Company’s stockholders for approval; however, the
Committee may grant Awards under the Plan prior to the time of stockholder
approval. Any such Award granted prior to such stockholder approval shall be
made subject to such stockholder approval. The grant of an Award to a
Participant shall not be deemed either to entitle the Participant to, or to
disqualify the Participant from, receipt of any other Award under the Plan.


(b)    If the Committee establishes a purchase price for an Award, the
Participant must accept such Award within a period of thirty (30) days (or such
shorter period as the Committee may specify) after the Date of Grant by
executing the applicable Award Agreement and paying such purchase price.


(c)    Any Award under this Plan that is settled in whole or in part in cash on
a deferred basis may provide for interest equivalents to be credited with
respect to such cash payment. Interest equivalents may be compounded and shall
be paid upon such terms and conditions as may be specified by the grant.


6.2    Option Price. The Option Price for any share of Common Stock which may be
purchased under a Nonqualified Stock Option for any share of Common Stock must
be equal to or greater than the Fair Market Value of the share on the Date of
Grant. The Option Price for any share of Common Stock which may be purchased
under an Incentive Stock Option must be at least equal to the Fair Market Value
of the share on the Date of Grant; if an Incentive Stock Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of stock of the Company (or any parent or Subsidiary), the
Option Price shall be at least 110% of the Fair Market Value of the Common Stock
on the Date of Grant.


6.3    Maximum ISO Grants. The Committee may not grant Incentive Stock Options
under the Plan to any Employee which would permit the aggregate Fair Market
Value (determined on the Date of Grant) of the Common Stock with respect to
which Incentive Stock Options (under this and any other plan of the Company and
its Subsidiaries) are exercisable for the first time by such Employee during any
calendar year to exceed $100,000. To the extent any Stock Option granted under
this Plan which is designated as an Incentive Stock Option exceeds this limit or
otherwise fails to qualify as an Incentive Stock Option, such Stock Option (or
any such portion thereof) shall be a Nonqualified Stock Option. In such case,
the Committee shall designate which stock will be treated as Incentive Stock
Option stock by causing the issuance of a separate stock certificate and
identifying such stock as Incentive Stock Option stock on the Company’s stock
transfer records.


6.4    Restricted Stock. If Restricted Stock is granted to or received by a
Participant under an Award (including a Stock Option), the Committee shall set
forth in the related Award Agreement: (i) the number of shares of Common Stock
awarded, (ii) the price, if any, to be paid by the Participant for such
Restricted Stock and the method of payment of the price, (iii) the time or times
within which such Award may be subject to forfeiture, (iv) specified Performance
Goals of the Company, a Subsidiary, any division thereof or any group of
Employees of the Company,





--------------------------------------------------------------------------------





or other criteria, which the Committee determines must be met in order to remove
any restrictions (including vesting) on such Award, and (v) all other terms,
limitations, restrictions, and conditions of the Restricted Stock, which shall
be consistent with this Plan, to the extent applicable and in the event the
Committee determines that an Award shall comply with the requirements of Section
162(m) of the Code, in compliance with the requirements of Section 162(m) of the
Code and the regulations and other guidance issued thereunder and, to the extent
Restricted Stock granted under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder. The provisions of
Restricted Stock need not be the same with respect to each Participant.


(a)    Legend on Shares. The Company shall electronically register the
Restricted Stock awarded to a Participant in the name of such Participant, which
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, substantially as provided in
Section 16.9 of the Plan. No stock certificate or certificates shall be issued
with respect to such shares of Common Stock, unless, following the expiration of
the Restriction Period (as defined in Section 6.4(b)(i)) without forfeiture in
respect of such shares of Common Stock, the Participant requests delivery of the
certificate or certificates by submitting a written request to the Committee (or
such party designated by the Company) requesting delivery of the certificates.
The Company shall deliver the certificates requested by the Participant to the
Participant as soon as administratively practicable following the Company’s
receipt of such request.


(b)    Restrictions and Conditions. Shares of Restricted Stock shall be subject
to the following restrictions and conditions:


(i)    Subject to the other provisions of this Plan and the terms of the
particular Award Agreements, during such period as may be determined by the
Committee commencing on the Date of Grant or the date of exercise of an Award
(the “Restriction Period”), the Participant shall not be permitted to sell,
transfer, pledge or assign shares of Restricted Stock. Except for these
limitations and subject to the provisions of Section 8.2 below, the Committee
may in its sole discretion, remove any or all of the restrictions on such
Restricted Stock whenever it may determine that, by reason of changes in
Applicable Laws or other changes in circumstances arising after the date of the
Award, such action is appropriate.


(ii)    Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement, the Participant shall have, with respect to his or her Restricted
Stock, all of the rights of a stockholder of the Company, including the right to
vote the shares, and the right to receive any dividends thereon. The Company
shall electronically register the Restricted Stock in the name of the
Participant, but shall not issue certificates for the Restricted Stock unless
the Participant requests delivery of the certificates for the Restricted Stock,
in writing in accordance with the procedures established by the Committee. A
Participant may only request delivery of certificates for shares of Common Stock
free of restriction under this Plan after the Restriction Period expires without
forfeiture in respect of such shares of Common Stock or after any other
restrictions imposed on such shares of Common Stock by the applicable Award
Agreement or other agreement have expired. Each Award Agreement shall require
that (x) each Participant, by his or her acceptance of Restricted Stock, shall
irrevocably grant to the Company a power of attorney to transfer any shares so
forfeited to the Company and agrees to execute any documents requested by the
Company in connection with such forfeiture and transfer, and (y) such provisions
regarding returns and transfers of stock certificates with respect to forfeited
shares of Common Stock shall be specifically performable by the Company in a
court of equity or law.


(iii)    The Restriction Period of Restricted Stock shall commence on the Date
of Grant or the date of exercise of an Award, as specified in the Award
Agreement, and, subject to Article 13 of the Plan, unless otherwise established
by the Committee in the Award Agreement setting forth the terms of the
Restricted Stock, shall expire upon satisfaction of the conditions set forth in
the Award Agreement; such conditions may provide for vesting based on such
Performance Goals, as may be determined by the Committee in its sole discretion.







--------------------------------------------------------------------------------





(iv)    Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
nonvested shares of Restricted Stock shall be forfeited by the Participant. In
the event a Participant has paid any consideration to the Company for such
forfeited Restricted Stock, the Committee shall specify in the Award Agreement
that either (i) the Company shall be obligated to, or (ii) the Company may, in
its sole discretion, elect to, pay to the Participant, as soon as practicable
after the event causing forfeiture, in cash, an amount equal to the lesser of
the total consideration paid by the Participant for such forfeited shares or the
Fair Market Value of such forfeited shares as of the date of Termination of
Service, as the Committee, in its sole discretion shall select. Upon any
forfeiture, all rights of a Participant with respect to the forfeited shares of
the Restricted Stock shall cease and terminate, without any further obligation
on the part of the Company.


6.5    SARs. The Committee may grant SARs to any Participant, either as a
separate Award or in connection with a Stock Option. SARs shall be subject to
such terms and conditions as the Committee shall impose, provided that such
terms and conditions are (i) not inconsistent with the Plan, (ii) to the extent
a SAR issued under the Plan is subject to Section 409A of the Code, in
compliance with the applicable requirements of Section 409A of the Code and the
regulations or other guidance issued thereunder, and (iii) to the extent the
Committee determines that a SAR shall comply with the requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder, in
compliance with the applicable requirements of Section 162(m) of the Code and
the regulations or other guidance issued thereunder. The grant of the SAR may
provide that the holder may be paid for the value of the SAR either in cash or
in shares of Common Stock, or a combination thereof. In the event of the
exercise of a SAR payable in shares of Common Stock, the holder of the SAR shall
receive that number of whole shares of Common Stock having an aggregate Fair
Market Value on the date of exercise equal to the value obtained by multiplying
(i) the difference between the Fair Market Value of a share of Common Stock on
the date of exercise over the SAR Price as set forth in such SAR (or other value
specified in the agreement granting the SAR), by (ii) the number of shares of
Common Stock as to which the SAR is exercised, with a cash settlement to be made
for any fractional shares of Common Stock. The SAR Price for any share of Common
Stock subject to a SAR may be equal to or greater than the Fair Market Value of
the share on the Date of Grant. The Committee, in its sole discretion, may place
a ceiling on the amount payable upon exercise of a SAR, but any such limitation
shall be specified at the time that the SAR is granted.


6.6    Restricted Stock Units. Restricted Stock Units may be awarded or sold to
any Participant under such terms and conditions as shall be established by the
Committee, provided, however, that such terms and conditions are (i) not
inconsistent with the Plan, (ii) to the extent a Restricted Stock Unit issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder, and (iii) to the extent the Committee determines
that a Restricted Stock Unit shall comply with the requirements of Section
162(m) of the Code and the regulations and other guidance issued thereunder, in
compliance with the applicable requirements of Section 162(m) of the Code and
the regulations or other guidance issued thereunder. The grant of the Restricted
Stock Units may provide that the holder may be paid for the value of the
Restricted Stock Unit either in cash or in shares of Common Stock, or a
combination thereof. Restricted Stock Units shall be subject to such
restrictions as the Committee determines, including, without limitation, (a) a
prohibition against sale, assignment, transfer, pledge, hypothecation or other
encumbrance for a specified period; or (b) a requirement that the holder forfeit
(or in the case of shares of Common Stock or units sold to the Participant,
resell to the Company at cost) such shares or units in the event of Termination
of Service during the period of restriction.


6.7    Performance Awards.    


(a)    The Committee may grant Performance Awards to one or more Participants.
The terms and conditions of Performance Awards shall be specified at the time of
the grant and may include provisions establishing the performance period, the
Performance Goals to be achieved during a performance period, and the maximum or
minimum settlement values, provided that such terms and conditions are (i) not
inconsistent with the Plan and (ii) to the extent a Performance Award issued
under the Plan is subject to Section 409A of the Code, in compliance with the
applicable requirements of Section 409A of the Code and the regulations or other
guidance issued thereunder. If the Performance Award is to be in shares of
Common Stock, the Performance Awards may provide for the issuance of the shares
of Common Stock at the time of the grant of





--------------------------------------------------------------------------------





the Performance Award or at the time of the certification by the Committee that
the Performance Goals for the performance period have been met; provided,
however, if shares of Common Stock are issued at the time of the grant of the
Performance Award and if, at the end of the performance period, the Performance
Goals are not certified by the Committee to have been fully satisfied, then,
notwithstanding any other provisions of this Plan to the contrary, the Common
Stock shall be forfeited in accordance with the terms of the grant to the extent
the Committee determines that the Performance Goals were not met. The forfeiture
of shares of Common Stock issued at the time of the grant of the Performance
Award due to failure to achieve the established Performance Goals shall be
separate from and in addition to any other restrictions provided for in this
Plan that may be applicable to such shares of Common Stock. Each Performance
Award granted to one or more Participants shall have its own terms and
conditions.


To the extent the Committee determines that a Performance Award shall comply
with the requirements of Section 162(m) of the Code and the regulations and
other guidance issued thereunder, and if it is determined to be necessary in
order to satisfy Section 162(m) of the Code, at the time of the grant of a
Performance Award (other than a Stock Option) and to the extent permitted under
Section 162(m) of the Code and the regulations issued thereunder, the Committee
shall provide for the manner in which the Performance Goals shall be reduced to
take into account the negative effect on the achievement of specified levels of
the Performance Goals which may result from enumerated corporate transactions,
events that are of an unusual nature or indicate infrequency of occurrence,
extraordinary events, accounting changes and other similar occurrences which
were unanticipated at the time the Performance Goal was initially established.
In no event, however, may the Committee increase the amount earned under such a
Performance Award, unless the reduction in the Performance Goals would reduce or
eliminate the amount to be earned under the Performance Award and the Committee
determines not to make such reduction or elimination.


With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.


(b)    Performance Awards may be valued by reference to the Fair Market Value of
a share of Common Stock or according to any formula or method deemed appropriate
by the Committee, in its sole discretion, including, but not limited to,
achievement of Performance Goals or other specific financial, production, sales
or cost performance objectives that the Committee believes to be relevant to the
Company’s business and/or remaining in the employ of the Company or a Subsidiary
for a specified period of time. Performance Awards may be paid in cash, shares
of Common Stock, or other consideration, or any combination thereof. If payable
in shares of Common Stock, the consideration for the issuance of such shares may
be the achievement of the performance objective established at the time of the
grant of the Performance Award. Performance Awards may be payable in a single
payment or in installments and may be payable at a specified date or dates or
upon attaining the performance objective. The extent to which any applicable
performance objective has been achieved shall be conclusively determined by the
Committee.


(c)     Notwithstanding the foregoing, in order to comply with the requirements
of Section 162(m) of the Code, if applicable, no Participant may receive in any
calendar year Performance Awards intended to comply with the requirements of
Section 162(m) of the Code which have an aggregate value of more than
$1,000,000, and if such Performance Awards involve the issuance of shares of
Common Stock, said aggregate value shall be based on the Fair Market Value of
such shares on the time of the grant of the Performance Award. In no event,
however, shall any Performance Awards not intended to comply with the
requirements of Section 162(m) of the Code be issued contingent upon the failure
to attain the Performance Goals applicable to any Performance Awards granted
hereunder that the Committee intends to comply with the requirements of Section
162(m) of the Code.


(d)    Notwithstanding anything to the contrary contained herein, any
Performance Awards of Restricted Stock or Restricted Stock Units or other
Performance Awards based on shares of Common Stock,





--------------------------------------------------------------------------------





or in whole or in part on the value of the underlying Common Stock or other
securities of the Company, may not provide for the payment of dividends or
dividend equivalents during the performance period, but may only provide that
dividends or dividend equivalents accrued during the performance period shall be
payable at the time such Performance Awards vest and are paid.


6.8    Dividend Equivalent Rights. The Committee may grant a Dividend Equivalent
Right to any Participant, either as a component of another Award or as a
separate Award. The terms and conditions of the Dividend Equivalent Right shall
be specified by the grant. Dividend equivalents credited to the holder of a
Dividend Equivalent Right may be paid currently or may be deemed to be
reinvested in additional shares of Common Stock (which may thereafter accrue
additional dividend equivalents). Any such reinvestment shall be at the Fair
Market Value at the time thereof. Dividend Equivalent Rights may be settled in
cash or shares of Common Stock, or a combination thereof, in a single payment or
in installments. A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
Award, and that such Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.


6.9    Other Awards. The Committee may grant to any Participant other forms of
Awards, based upon, payable in, or otherwise related to, in whole or in part,
shares of Common Stock, if the Committee determines that such other form of
Award is consistent with the purpose and restrictions of this Plan. The terms
and conditions of such other form of Award shall be specified by the grant. Such
Other Awards may be granted for no cash consideration, for such minimum
consideration as may be required by Applicable Law, or for such other
consideration as may be specified by the grant.


6.10    Performance Goals. Awards of Restricted Stock, Restricted Stock Units,
Performance Award and Other Awards (whether relating to cash or shares of Common
Stock) under the Plan may be made subject to the attainment of Performance Goals
relating to one or more business criteria which, where applicable, shall be
within the meaning of Section 162(m) of the Code and consist of one or more or
any combination of the following criteria: operating income; net income; cash
flow; cost; revenues, revenue growth, revenue ratios; sales; ratio of debt to
debt plus equity; net borrowing, credit quality or debt ratings; profit before
tax; economic profit; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization or other measures of cash flow;
gross margin; operating margins; earnings per share (whether on a pre-tax,
after-tax, operational or other basis); operating earnings; capital
expenditures; aggregate product price and other product measures; expenses or
cost levels; economic value added; ratio of operating earnings to capital
spending or any other operating ratios; free cash flow; operating profit; net
profit; net sales or changes in net sales; net earnings; growth in operating
earnings or growth in earnings per share; value of assets; net asset value per
share; the accomplishment of mergers, acquisitions, dispositions, public
offerings or similar extraordinary business transactions; sales growth; price of
the Company’s Common Stock, stockholder value, or total market value; return on
net assets, return on invested capital or other return measures, including
return or net return on working assets, equity, capital, or net sales; market
share or market penetration with respect to specific designated products or
product groups and/or specific geographic areas; inventory and/or receivables
control, inventory levels, inventory turn or shrinkage; total return to
stockholders, stockholders return based on growth measures or the attainment by
the shares of a specified value for a specified period of time, share price or
share price appreciation; reduction of losses, loss ratios or expense ratios;
reduction in fixed assets; operating cost management; management of capital
structure; debt reduction; productivity improvements; satisfaction of specified
business expansion goals or goals relating to acquisitions or divestitures;
customer satisfaction based on specified objective goals or a Company-sponsored
customer survey; customer growth; employee diversity goals; employee turnover;
specified objective social goals; safety record; or store sales or productivity
(“Performance Criteria”). Any Performance Criteria may be used to measure the
performance of the Company as a whole or any business unit of the Company and
may be measured relative to a peer group or index. Any Performance Criteria may
include or exclude (i) events that are of an unusual nature or indicate
infrequency of occurrence, (ii) gains or losses on the disposition of a
business, (iii) changes in tax or accounting regulations or laws, (iv) the
effect of a merger or acquisition, as identified in the Company’s quarterly and
annual earnings releases, or (v) other similar occurrences. In all other
respects, Performance Criteria shall be calculated in accordance with the
Company’s financial statements, under generally accepted accounting principles,
or under a methodology established by the Committee prior to the issuance of an
Award which is consistently applied and identified in the audited financial
statements, including footnotes, or the Compensation Discussion and Analysis





--------------------------------------------------------------------------------





section of the Company’s annual report and/or proxy. However, to the extent
Section 162(m) of the Code is applicable, the Committee may not in any event
increase the amount of compensation payable to an individual upon the attainment
of a Performance Goal.


6.11    Tandem Awards. The Committee may grant two or more Incentives in one
Award in the form of a “tandem Award,” so that the right of the Participant to
exercise one Incentive shall be canceled if, and to the extent, the other
Incentive is exercised. For example, if a Stock Option and a SAR are issued in a
tandem Award, and the Participant exercises the SAR with respect to 100 shares
of Common Stock, the right of the Participant to exercise the related Stock
Option shall be canceled to the extent of 100 shares of Common Stock.


6.12    No Repricing of Stock Options or SARs. The Committee may not, without
the approval of the Company’s stockholders, “reprice” any Stock Option or SAR.
For purposes of this Section 6.12, “reprice” means any of the following or any
other action that has the same effect: (i) amending a Stock Option or SAR to
reduce its exercise price or base price, (ii) canceling a Stock Option or SAR at
a time when its exercise price or base price exceeds the Fair Market Value of a
share of Common Stock in exchange for cash or a Stock Option, SAR, award of
Restricted Stock or other equity award with an exercise price or base price less
than the exercise price or base price of the original Stock Option or SAR, or
(iii) taking any other action that is treated as a repricing under generally
accepted accounting principles, provided that nothing in this Section 6.12 shall
prevent the Committee from making adjustments pursuant to Article 11, from
exchanging or cancelling Incentives pursuant to Article 12, or substituting
Incentives in accordance with Article 14.
6.13    Recoupment for Restatements. Notwithstanding any other language in this
Plan to the contrary, the Company may recoup all or any portion of any shares or
cash paid to a Participant in connection with an Award, in the event of a
restatement of the Company’s financial statements as set forth in the Company’s
clawback policy, if any, approved by the Company’s Board from time to time.


ARTICLE 7
OUTSIDE DIRECTOR GRANTS


7.1    Automatic Grants. Subject to the terms and conditions of this Plan, each
Outside Director of the Company who does not elect to decline to participate in
the Plan, shall automatically be granted Restricted Stock Units as follows: (a)
on the date of each Annual Stockholders Meeting (as used herein, “Annual
Stockholders Meeting” shall be the meeting at which the Company’s Board of
Directors, or any class thereof, is annually elected), each Outside Director
(including an individual who first becomes an Outside Director at such Annual
Stockholders Meeting) shall automatically be granted a number of Restricted
Stock Units equal to the number of shares of Common Stock having an aggregate
Fair Market Value of $130,000 (rounded down to the closest whole number) on the
Date of Grant, so long as such Outside Director has not suffered a Termination
of Service as an Outside Director prior to such date; and (b) each individual
who first becomes an Outside Director (other than at any Annual Stockholders
Meeting), shall automatically be granted as of the effective date of appointment
as an Outside Director a pro-rated number of Restricted Stock Units that would
have been granted to such individual if he or she had been elected as an Outside
Director during the immediately preceding Annual Stockholders Meeting; the
number of Restricted Stock Units shall be pro-rated based on the number of days
between the date such individual first became an Outside Director and the date
that is one year from the immediately preceding Annual Stockholders Meeting,
over 365. Notwithstanding the foregoing, in the case of any grant of Restricted
Stock Units made pursuant to this Section 7.1, such grant shall only be made if
the number of shares subject to grant under this Section 7.1 is sufficient to
make all automatic grants required to be made pursuant to this Section 7.1 on
such Date of Grant.


7.2    Vesting and Forfeiture. Subject to certain restrictions and conditions
set forth in this Plan, any Restricted Stock Units granted pursuant to this
Article 7 shall become one hundred percent (100%) vested and convertible into
shares of Common Stock (i) for grants made on the date of an Annual Stockholders
Meeting, on the earlier of the first anniversary of the Date of Grant or the
first Annual Stockholders Meeting following the Date of Grant, provided the
Outside Director is providing services to the Company or a Subsidiary on such
date; and (ii) for grants made to an individual first being appointed an Outside
Director other than on the date of an Annual Stockholders





--------------------------------------------------------------------------------





Meeting, one year from the Date of Grant. Notwithstanding the foregoing, in the
event of an Outside Director’s Termination of Service due to his or her death,
all unvested Restricted Stock Units shall immediately become one hundred percent
(100%) vested and convertible into shares of Common Stock. On the date such
Restricted Stock Units become vested or as soon as practicable thereafter, the
Company shall deliver to the Outside Director the number of shares of Common
Stock equal to the number of vested Restricted Stock Units. Except as otherwise
provided herein, each Outside Director’s Restricted Stock Units granted pursuant
to this Article 7 shall terminate and be forfeited on the date of his or her
Termination of Service for any reason other than death, to the extent such
Restricted Stock Units are unvested on the date of his or her Termination of
Service.




ARTICLE 8
AWARD PERIOD; VESTING


8.1    Award Period. Subject to the other provisions of this Plan, the Committee
may, in its discretion, provide that an Incentive may not be exercised in whole
or in part for any period or periods of time or beyond any date specified in the
Award Agreement. Except as provided in the Award Agreement, an Incentive may be
exercised in whole or in part at any time during its term. The Award Period for
an Incentive shall be reduced or terminated upon Termination of Service. No
Incentive granted under the Plan may be exercised at any time after the end of
its Award Period. No portion of any Incentive may be exercised after the
expiration of ten (10) years from its Date of Grant. However, if an Employee
owns or is deemed to own (by reason of the attribution rules of Section 424(d)
of the Code) more than ten percent (10%) of the combined voting power of all
classes of stock of the Company (or any parent or Subsidiary) and an Incentive
Stock Option is granted to such Employee, the term of such Incentive Stock
Option (to the extent required by the Code at the time of grant) shall be no
more than five (5) years from the Date of Grant.


8.2    Vesting.


(a)    General. Except as otherwise provided by Section 8.2(b), the Committee,
in its sole discretion, may determine that an Incentive will be immediately
vested in whole or in part, or that all or any portion may not be vested until a
date, or dates, subsequent to its Date of Grant, or until the occurrence of one
or more specified events, subject in any case to the terms of the Plan. If the
Committee imposes conditions upon vesting, then, except as otherwise provided by
Section 8.2(b), subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested; provided, however, that shares of Common Stock underlying all or any
portion of a Nonqualified Stock Option or Incentive Stock Option for which the
Committee accelerates the vesting date other than in the event of the
Participant’s death, Total and Permanent Disability, or Retirement or the
occurrence of a Change in Control shall be Exempt Shares.


(b)    Full Value Award Vesting. Except as otherwise provided herein, the
Committee must grant all Full Value Awards in accordance with the following
provisions:


(i)    All Full Value Awards granted by the Committee that constitute
Performance Awards must vest no earlier than one (1) year after the Date of
Grant.


(ii)    All Full Value Awards granted by the Committee that constitute Tenure
Awards must vest no earlier than over the three (3) year period commencing on
the Date of Grant on a pro rata basis.


(iii)    The Committee may not accelerate the date on which all or any portion
of a Full Value Award may be vested or waive the Restriction Period on a Full
Value Award except upon the Participant’s death, Total and Permanent Disability,
or Retirement or the occurrence of a Change in Control.


Notwithstanding the foregoing, the Committee may, in its sole discretion, grant
Full Value Awards with more favorable vesting provisions than set forth in this
Section 8.2(b) or accelerate the vesting or waive the Restriction





--------------------------------------------------------------------------------





Period for Full Value Awards at any time, provided that the shares of Common
Stock subject to such Awards shall be Exempt Shares.




ARTICLE 9
EXERCISE OR CONVERSION OF INCENTIVE


9.1    In General. A vested Incentive may be exercised or converted, during its
Award Period, subject to limitations and restrictions set forth in the Award
Agreement


9.2    Securities Law and Exchange Restrictions. In no event may an Incentive be
exercised or shares of Common Stock be issued pursuant to an Award if a
necessary listing or quotation of the shares of Common Stock on a stock exchange
or inter-dealer quotation system or any registration under state or federal
securities laws required under the circumstances has not been accomplished.


9.3    Exercise of Stock Option.


(a)    In General. If a Stock Option is exercisable prior to the time it is
vested, the Common Stock obtained on the exercise of the Stock Option shall be
Restricted Stock which is subject to the applicable provisions of the Plan and
the Award Agreement. If the Committee imposes conditions upon exercise, then
subsequent to the Date of Grant, the Committee may, in its sole discretion,
accelerate the date on which all or any portion of the Stock Option may be
exercised. No Stock Option may be exercised for a fractional share of Common
Stock. The granting of a Stock Option shall impose no obligation upon the
Participant to exercise that Stock Option.


(b)    Notice and Payment. Subject to such administrative regulations as the
Committee may from time to time adopt, a Stock Option may be exercised by the
delivery of notice (in writing, electronically, or telephonically) to the
Committee (or such person or persons designated by the Committee) setting forth
the number of shares of Common Stock with respect to which the Stock Option is
to be exercised (the “Exercise Notice”). The date of exercise (the “Exercise
Date”) with respect to any Stock Option shall be the date that the Participant
has delivered both the Exercise Notice and consideration to the Company with a
value equal to the total Option Price of the shares to be purchased, plus any
employment tax withholding or other tax payment due with respect to such Award,
payable as provided in the Award Agreement, which may provide for payment in any
one or more of the following ways: (a) cash or check, bank draft, or money order
payable to the order of the Company and in U.S. dollars, (b) Common Stock
(including Restricted Stock) owned by the Participant on the Exercise Date,
valued at its Fair Market Value on the Exercise Date, (c) by delivery (including
by FAX or electronic transmission) to the Company or its designated agent of an
executed irrevocable option exercise form (or, to the extent permitted by the
Company, exercise instructions, which may be communicated in writing,
telephonically, or electronically) together with irrevocable instructions from
the Participant to a broker or dealer, reasonably acceptable to the Company, to
sell certain of the shares of Common Stock purchased upon exercise of the Stock
Option or to pledge such shares as collateral for a loan and promptly deliver to
the Company the amount of sale or loan proceeds necessary to pay such purchase
price, and/or (d) in any other form of valid consideration that is acceptable to
the Committee in its sole discretion. In the event that shares of Restricted
Stock are tendered as consideration for the exercise of a Stock Option, a number
of shares of Common Stock issued upon the exercise of the Stock Option equal to
the number of shares of Restricted Stock used as consideration therefor shall be
subject to the same restrictions and provisions as the Restricted Stock so
tendered. If the Participant fails to deliver the consideration described in
this Section 9.3(b) within three (3) business days of the date of the Exercise
Notice, then the Exercise Notice shall be null and void and the Company will
have no obligation to deliver any shares of Common Stock to the Participant in
connection with such Exercise Notice.


(c)    Issuance of Certificate. Except as otherwise provided in Section 6.4
hereof (with respect to shares of Restricted Stock) or in the applicable Award
Agreement, upon payment of all amounts due from the Participant, the Company
shall cause the Common Stock then being purchased to be registered in the





--------------------------------------------------------------------------------





Participant’s name (or the person exercising the Participant’s Stock Option in
the event of his or her death), but shall not issue certificates for the Common
Stock unless the Participant (or such other person) requests delivery of the
certificates for the Common Stock, in writing in accordance with the procedures
established by the Committee. The Company shall deliver certificates to the
Participant (or the person exercising the Participant’s Stock Option in the
event of his or her death) as soon as administratively practicable following the
Company’s receipt of a written request from the Participant (or such other
person) for delivery of the certificates. Notwithstanding the forgoing, if the
Participant has exercised an Incentive Stock Option, the Company may at its
option retain physical possession of the certificate evidencing the shares
acquired upon exercise until the expiration of the holding periods described in
Section 422(a)(1) of the Code. Any obligation of the Company to deliver shares
of Common Stock shall, however, be subject to the condition that, if at any time
the Committee shall determine in its discretion that the listing, registration,
or qualification of the Stock Option or the Common Stock upon any securities
exchange or inter-dealer quotation system or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of shares of Common Stock thereunder, the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee.


(d)    Failure to Pay. Except as may otherwise be provided in an Award
Agreement, if the Participant fails to pay for any of the Common Stock specified
in such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Common Stock may be
forfeited by the Participant, in the Committee’s sole discretion.


9.4    SARs. Subject to the conditions of this Section 9.4 and such
administrative regulations as the Committee may from time to time adopt, a SAR
may be exercised by the delivery (including by FAX) of written notice to the
Committee setting forth the number of shares of Common Stock with respect to
which the SAR is to be exercised and the Exercise Date, which with respect to
any SAR shall be the date that the Participant has delivered both the written
notice and consideration to the Company with a value equal to any employment tax
withholding or other tax payment due with respect to such Award. Subject to the
terms of the Award Agreement and only if permissible under Section 409A of the
Code and the regulations or other guidance issued thereunder (or, if not so
permissible, at such time as permitted by Section 409A of the Code and the
regulations or other guidance issued thereunder), the Participant shall receive
from the Company in exchange therefor in the discretion of the Committee, and
subject to the terms of the Award Agreement:


(i)    cash in an amount equal to the excess (if any) of the Fair Market Value
(as of the Exercise Date, or if provided in the Award Agreement, conversion, of
the SAR) per share of Common Stock over the SAR Price per share specified in
such SAR, multiplied by the total number of shares of Common Stock of the SAR
being surrendered;


(ii)    that number of shares of Common Stock having an aggregate Fair Market
Value (as of the Exercise Date, or if provided in the Award Agreement,
conversion, of the SAR) equal to the amount of cash otherwise payable to the
Participant, with a cash settlement to be made for any fractional share
interests; or


(iii)    the Company may settle such obligation in part with shares of Common
Stock and in part with cash.


The distribution of any cash or Common Stock pursuant to the foregoing sentence
shall be made at such time as set forth in the Award Agreement.


9.5    Disqualifying Disposition of Incentive Stock Option. If shares of Common
Stock acquired upon exercise of an Incentive Stock Option are disposed of by a
Participant prior to the expiration of either two (2) years from the Date of
Grant of such Stock Option or one (1) year from the transfer of shares of Common
Stock to the Participant pursuant to the exercise of such Stock Option, or in
any other disqualifying disposition within the meaning of Section 422 of the
Code, such Participant shall notify the Company in writing of the date and terms
of such disposition.





--------------------------------------------------------------------------------





A disqualifying disposition by a Participant shall not affect the status of any
other Stock Option granted under the Plan as an Incentive Stock Option within
the meaning of Section 422 of the Code.




ARTICLE 10
AMENDMENT OR DISCONTINUANCE


Subject to the limitations set forth in this Article 10, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part; provided,
however, that no amendment for which stockholder approval is required either (i)
by any securities exchange or inter-dealer quotation system on which the Common
Stock is listed or traded or (ii) in order for the Plan and Incentives awarded
under the Plan to continue to comply with Sections 162(m), 421, and 422 of the
Code, including any successors to such Sections, or other Applicable Law, shall
be effective unless such amendment shall be approved by the requisite vote of
the stockholders of the Company entitled to vote thereon. Notwithstanding the
foregoing, no amendment to the Plan that increases the benefits accrued to
Participants, increases the maximum number of shares of Common Stock which may
be issued under the Plan, reprices any Stock Options or modifies the
requirements for participation in the Plan shall be effective unless such
amendment shall be approved by the stockholders of the Company entitled to vote
thereon in the manner set forth in the Company’s articles of incorporation and
bylaws. Any amendments made pursuant to this Article 10 shall, to the extent
deemed necessary or advisable by the Committee, be applicable to any outstanding
Incentives theretofore granted under the Plan, notwithstanding any contrary
provisions contained in any Award Agreement. In the event of any such amendment
to the Plan, the holder of any Incentive outstanding under the Plan shall, upon
request of the Committee and as a condition to the exercisability thereof,
execute a conforming amendment in the form prescribed by the Committee to any
Award Agreement relating thereto. Notwithstanding anything contained in this
Plan to the contrary, unless required by law, no action contemplated or
permitted by this Article 10 shall adversely affect any rights of Participants
or obligations of the Company to Participants with respect to any Incentive
theretofore granted under the Plan without the consent of the affected
Participant. For purposes of clarity, any amendment to an existing Award
resulting in a less favorable tax consequence to a Participant under the Award
shall not be considered to adversely affect the rights of the Participant.




ARTICLE 11
TERM


The Plan shall be effective from the Effective Date. Unless sooner terminated by
action of the Board, the Plan will terminate on the tenth anniversary of the
Effective Date, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.




ARTICLE 12
CAPITAL ADJUSTMENTS


In the event that any dividend or other distribution (whether in the form of
cash, Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, rights offering, reorganization, merger,
consolidation, split-up, spin-off, split-off, combination, subdivision,
repurchase, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the fair value of an Award, then the Committee shall adjust any or all
of the following so that the fair value of the Award immediately after the
transaction or event is equal to the fair value of the Award immediately prior
to the transaction or event (i) the number of shares and type of Common Stock
(or the securities or property) which thereafter may be made the subject of
Awards, (ii) the number of shares and type of Common Stock (or other securities
or property) subject to outstanding Awards, (iii) the number of shares and type
of Common Stock (or other securities or property) specified as the annual
per-participant limitation under Section 5.1 of the Plan, (iv) the Option Price
of each outstanding Award, (v) the amount, if any, the Company pays for
forfeited shares of Common Stock in accordance with Section 6.4, and (vi) the
number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan to the end that the same





--------------------------------------------------------------------------------





proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number.
Notwithstanding the foregoing, no such adjustment shall be made or authorized to
the extent that such adjustment would cause the Plan or any Stock Option to
violate Section 422 of the Code or Section 409A of the Code. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.


The computation of any adjustment under this Article 12 shall be conclusive and
shall be binding upon each affected Participant to the extent required by
Applicable Law, upon the occurrence of any such adjustment, the Company shall
provide notice to each affected Participant of its computation of such
adjustment.




ARTICLE 13
RECAPITALIZATION, MERGER AND CONSOLIDATION


13.1    No Effect on Company’s Authority. The existence of this Plan and
Incentives granted hereunder shall not affect in any way the right or power of
the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any Change in Control, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


13.2    Conversion of Incentives Where Company Survives. Subject to any required
action by the stockholders and except as otherwise provided by Section 13.4
hereof or as may be required to comply with Section 409A of the Code and the
regulations or other guidance issued thereunder, if the Company shall be the
surviving or resulting corporation in any merger, consolidation or share
exchange, any Incentive granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Incentive would have been
entitled.


13.3    Exchange or Cancellation of Incentives Where Company Does Not Survive.
Except as otherwise provided by Section 13.4 hereof or as may be required to
comply with Section 409A of the Code and the regulations or other guidance
issued thereunder, in the event the acquiror or the surviving or resulting
corporation does not agree to assume the Incentives or in the event of any
merger, consolidation or share exchange pursuant to which the Company is not the
surviving or resulting corporation, there shall be substituted for each share of
Common Stock subject to the unexercised portions of outstanding Incentives, that
number of shares of each class of stock or other securities or that amount of
cash, property, or assets of the surviving, resulting or consolidated company
which were distributed or distributable to the stockholders of the Company in
respect to each share of Common Stock held by them, such outstanding Incentives
to be thereafter exercisable for such stock, securities, cash, or property in
accordance with their terms.


13.4    Cancellation of Incentives. Notwithstanding the provisions of Sections
13.2 and 13.3 hereof, and except as may be required to comply with Section 409A
of the Code and the regulations or other guidance issued thereunder, in the
event the acquirer or the surviving or resulting corporation does not agree to
assume the Incentives, all Incentives granted hereunder may be canceled by the
Company, in its sole discretion, as of the effective date of any Change in
Control, merger, consolidation or share exchange, or any issuance of bonds,
debentures, preferred or preference stocks ranking prior to or otherwise
affecting the Common Stock or the rights thereof (or any rights, options, or
warrants to purchase same), or of any proposed sale of all or substantially all
of the assets of the Company, or of any dissolution or liquidation of the
Company, by either:


(a)    giving notice to each holder thereof or his personal representative of
its intention to cancel those Incentives for which the issuance of shares of
Common Stock involved payment by the Participant for such shares, and permitting
the purchase during the thirty (30) day period next preceding such effective
date





--------------------------------------------------------------------------------





of any or all of the shares of Common Stock subject to such outstanding
Incentives, including in the Committee’s discretion some or all of the shares as
to which such Incentives would not otherwise be vested and exercisable; or


(b)    in the case of Incentives that are either (i) settled only in shares of
Common Stock, or (ii) at the election of the Participant, settled in shares of
Common Stock, paying the holder thereof an amount equal to a reasonable estimate
of the difference between the net amount per share payable in such transaction
or as a result of such transaction, and the price per share of such Incentive to
be paid by the Participant (hereinafter the “Spread”), multiplied by the number
of shares subject to the Incentive. In cases where the shares constitute, or
would after exercise, constitute Restricted Stock, the Company, in its
discretion, may include some or all of those shares in the calculation of the
amount payable hereunder. In estimating the Spread, appropriate adjustments to
give effect to the existence of the Incentives shall be made, such as deeming
the Incentives to have been exercised, with the Company receiving the exercise
price payable thereunder, and treating the shares receivable upon exercise of
the Incentives as being outstanding in determining the net amount per share. In
cases where the proposed transaction consists of the acquisition of assets of
the Company, the net amount per share shall be calculated on the basis of the
net amount receivable with respect to shares of Common Stock upon a distribution
and liquidation by the Company after giving effect to expenses and charges,
including but not limited to taxes, payable by the Company before such
liquidation could be completed.


An Award that by its terms would be fully vested or exercisable upon a Change in
Control will be considered vested or exercisable for purposes of Section 13.4(a)
hereof. Notwithstanding the foregoing, with respect to Performance Awards, the
Committee only may approve the acceleration of vesting and/or cash-out if (i)
the amount payable or vested is linked to the achievement of the Performance
Goals for such Performance Award as of the date of the Change in Control and/or
(ii) the amount to be paid or vested under the Performance Award on the Change
in Control is prorated based on the time elapsed in the applicable performance
period between the Performance Award’s Date of Grant and the Change in Control.


ARTICLE 14
LIQUIDATION OR DISSOLUTION


Subject to Section 13.4 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
share of Common Stock of the Company which such Participant would have been
entitled to receive under the Incentive, the same kind and amount of any
securities or assets as may be issuable, distributable, or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Company. If the Company shall, at any time prior to the
expiration of any Incentive, make any partial distribution of its assets, in the
nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) and an adjustment is determined by the Committee to be
appropriate to prevent the dilution of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, make such adjustment in accordance with the
provisions of Article 12 hereof.




ARTICLE 15
INCENTIVES IN SUBSTITUTION FOR
INCENTIVES GRANTED BY OTHER ENTITIES


Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees, independent contractors or directors of a
corporation, partnership, or limited liability company who become or are about
to become Employees, Contractors or Outside Directors of the Company or any
Subsidiary as a result of a merger or consolidation of the employing corporation
with the Company, the acquisition by the Company of equity of the employing
entity, or any other similar transaction pursuant to which the Company becomes
the successor employer. The terms and conditions of the substitute Incentives so
granted may vary from the terms and conditions





--------------------------------------------------------------------------------





set forth in this Plan to such extent as the Committee at the time of grant may
deem appropriate to conform, in whole or in part, to the provisions of the
incentives in substitution for which they are granted.




ARTICLE 16
MISCELLANEOUS PROVISIONS


16.1    Investment Intent. The Company may require that there be presented to
and filed with it by any Participant under the Plan, such evidence as it may
deem necessary to establish that the Incentives granted or the shares of Common
Stock to be purchased or transferred are being acquired for investment and not
with a view to their distribution.


16.2    No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.


16.3    Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation to the fullest extent provided by law. Except to the extent
required by any unwaiveable requirement under Applicable Law, no member of the
Board or the Committee (and no Subsidiary of the Company) shall have any duties
or liabilities, including without limitation any fiduciary duties, to any
Participant (or any Person claiming by and through any Participant) as a result
of this Plan, any Award Agreement or any Claim arising hereunder and, to the
fullest extent permitted under Applicable Law, each Participant (as
consideration for receiving and accepting an Award Agreement) irrevocably waives
and releases any right or opportunity such Participant might have to assert (or
participate or cooperate in) any Claim against any member of the Board or the
Committee and any Subsidiary of the Company arising out of this Plan.


16.4    Effect of the Plan. Neither the adoption of this Plan nor any action of
the Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.


16.5    Compliance with Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Incentive if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the Exchange Act and Section 162(m) of the Code); and, as a condition of any
sale or issuance of shares of Common Stock under an Incentive, the Committee may
require such agreements or undertakings, if any, as the Committee may deem
necessary or advisable to assure compliance with any such law or regulation. The
Plan, the grant and exercise of Incentives hereunder, and the obligation of the
Company to sell and deliver shares of Common Stock, shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.


16.6    Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Committee
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country.







--------------------------------------------------------------------------------





16.7    Tax Requirements. The Company or, if applicable, any Subsidiary (for
purposes of this Section 16.7, the term “Company” shall be deemed to include any
applicable Subsidiary), shall have the right to deduct from all amounts paid in
cash or other form in connection with the Plan, any Federal, state, local, or
other taxes required by law to be withheld in connection with an Award granted
under this Plan. The Company may, in its sole discretion, also require the
Participant receiving shares of Common Stock issued under the Plan to pay the
Company the amount of any taxes that the Company is required to withhold in
connection with the Participant’s income arising with respect to the Award. Such
payments shall be required to be made when requested by the Company and may be
required to be made prior to the delivery of any certificate representing shares
of Common Stock. Such payment may be made (i) by the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) if the Company, in its sole discretion, so consents in writing,
the actual delivery by the exercising Participant to the Company of shares of
Common Stock, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) if the Company, in its sole
discretion, so consents in writing, the Company’s withholding of a number of
shares to be delivered upon the exercise of the Stock Option, which shares so
withheld have an aggregate Fair Market Value that equals or exceeds the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii). To the
extent the number of shares delivered in accordance with Section 16.7(i) or (ii)
or withheld in accordance with Section 16.7(iii) exceeds the required tax
withholding due, the Company shall make a cash payment to the Participant equal
to the excess amount as soon as administratively practicable thereafter. The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant. The Committee may
in the Award Agreement impose any additional tax, social insurance, fringe
benefit, payment on account requirements or provisions that the Committee deems
necessary or desirable.


16.8    Assignability. Incentive Stock Options may not be transferred, assigned,
pledged, hypothecated or otherwise conveyed or encumbered other than by will or
the laws of descent and distribution and may be exercised during the lifetime of
the Participant only by the Participant or the Participant’s legally authorized
representative, and each Award Agreement in respect of an Incentive Stock Option
shall so provide. The designation by a Participant of a beneficiary will not
constitute a transfer of the Stock Option. The Committee may waive or modify any
limitation contained in the preceding sentences of this Section 16.8 that is not
required for compliance with Section 422 of the Code.


Except as otherwise provided herein, Nonqualified Stock Options and SARs may not
be transferred, assigned, pledged, hypothecated or otherwise conveyed or
encumbered other than by will or the laws of descent and distribution or in
accordance with the terms of a qualified domestic relations order.
Notwithstanding the foregoing, the Committee may, in its discretion, authorize
all or a portion of a Nonqualified Stock Option or SAR to be granted to a
Participant on terms which permit transfer by such Participant to (i) the spouse
(or former spouse), children or grandchildren of the Participant (“Immediate
Family Members”), (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members, (iii) a partnership in which the only partners are (1)
such Immediate Family Members and/or (2) entities which are controlled by the
Participant and/or Immediate Family Members, (iv) an entity exempt from federal
income tax pursuant to Section 501(c)(3) of the Code or any successor provision,
or (v) a split interest trust or pooled income fund described in Section
2522(c)(2) of the Code or any successor provision, provided that (x) there shall
be no consideration for any such transfer, (y) the Award Agreement pursuant to
which such Nonqualified Stock Option or SAR is granted must be approved by the
Committee and must expressly provide for transferability in a manner consistent
with this Section, and (z) subsequent transfers of transferred Nonqualified
Stock Options or SARs shall be prohibited except those by will or the laws of
descent and distribution.


Following any transfer, any such Nonqualified Stock Option and SAR shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Articles 9, 10, 12,
14 and 16 hereof the term “Participant” shall be deemed to include the
transferee. The events of Termination of Service shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options and SARs shall be exercisable or convertible by the transferee only to
the extent and for the periods specified in the Award Agreement. The Committee
and the Company shall have no obligation to inform any transferee of a
Nonqualified Stock Option or SAR of any expiration, termination, lapse or
acceleration of such Stock Option or SAR. The Company shall have no obligation
to register with any federal or state securities commission or agency any Common
Stock





--------------------------------------------------------------------------------





issuable or issued under a Nonqualified Stock Option or SAR that has been
transferred by a Participant under this Section 16.8.


16.9    Use of Proceeds. Proceeds from the sale of shares of Common Stock
pursuant to Incentives granted under this Plan shall constitute general funds of
the Company.


16.10    Legend. Each certificate representing shares of Restricted Stock issued
to a Participant shall bear the following legend, or a similar legend deemed by
the Company to constitute an appropriate notice of the provisions hereof (any
such certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):


On the face of the certificate:


“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”


On the reverse:


“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Fossil Group, Inc. 2016
Long-Term Incentive Plan, a copy of which is on file at the principal office of
the Company in Dallas, Texas. No transfer or pledge of the shares evidenced
hereby may be made except in accordance with and subject to the provisions of
said Plan. By acceptance of this certificate, any holder, transferee or pledgee
hereof agrees to be bound by all of the provisions of said Plan.”


The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:


“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”


16.11    Governing Law. The Plan shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws, rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Plan to the laws of another state). A
Participant’s sole remedy for any Claim shall be against the Company, and no
Participant shall have any claim or right of any nature against any Subsidiary
of the Company or any stockholder or existing or former director, officer or
Employee of the Company or any Subsidiary of the Company. Each Award Agreement
shall require the Participant to release and covenant not to sue any Person
other than the Company over any Claims. The individuals and entities described
above in this Section 16.11 (other than the Company) shall be third-party
beneficiaries of this Plan for purposes of enforcing the terms of this Section
16.11.




A copy of this Plan shall be kept on file in the principal office of the Company
in Richardson, Texas.


***************







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
March 15, 2016, by its Chief Executive Officer and Secretary pursuant to prior
action taken by the Board.




FOSSIL GROUP, INC.






By:________________________________    
Name: Kosta N. Kartstotis    
Title: Chairman and Chief Executive Officer    


Attest:




____________________________________













